Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-2 and 12-26 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of claim 1 without traverse in the reply filed on 12/22/2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  
Applicants canceled all other unelected claims.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 12-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claim 1 are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, a skilled artisan, in light of the specification, cannot determine whether the barcode sequences are flanked on both sides by PCR priming sites; the structure or function of the “primer sets”; and how “to produce one or more amplicons from a target nucleic acid comprising the barcode sequence.  Claim 1 states 
A method of determining and characterizing protein expression pattern of a single cell, the method comprising the steps of: providing conjugated antibodies to the cell by conjugating barcode sequences flanked by PCR priming sites onto antibodies, wherein a barcode sequence is specific to an antibody; partitioning or separating the cell and encapsulating the cell comprising the conjugated antibodies in a reaction mixture comprising a protease; incubating the encapsulated cell with the protease in the drop to produce a cell lysate; providing one or more nucleic acid amplification primer sets targeting nucleic acids present in a cell; performing a nucleic acid amplification reaction to produce one or more amplicons from a target nucleic acid comprising the barcode sequence. . . .

First, “the drop” lacks antecedent basis in the claim; thus it is unclear in what drop the cell is incubated.  
Second, it is not clear if only one primer flanks the antibody barcode sequence, or two.  The claims seem to mean two primers immediately flank both sides of the antibody barcode sequence: “barcode sequences flanked by PCR priming sites.”  In other words, “primers” plural infers flanking both sides of antibody barcode sequence.  Yet, the only examples in the specification use one primer flanking the antibody barcode sequence (see Example 1; paras. 0010-120054-55; Fig. 1).  This distinction is critical both sides of an antibody barcode (US 20170268056; US 20170192013; US 20180088112; US 20180208975; US 20180267036; US 20180346969; US 20190169689; US 20200362334; US 20190352708; US 20200087707; US 20200124601; US 20200173992; US 20210009994); numerous other prior art references teach a single flanking primer (US 20170321251; US 20200309784; US 20180371540; US 20180346979; US 20200248175); and numerous possible double patenting rejections (US 16/839,058; US 16/839,057; US 16/882289).
Third, one cannot determine whether the “primer sets targeting nucleic acids present in a cell” are targeted to the same cell as previously recited (“the cell”), or “a [different] cell.”
Fourth, one cannot determine whether the “primer sets targeting nucleic acids present in a cell” target the same nucleic acid as the barcode oligo on the antibody, are part of the barcode oligo on the antibody, or are separate primers.  The next step of “performing a nucleic acid amplification reaction to produce one or more amplicons from a target nucleic acid comprising the barcode sequence” fails to clarify, and in fact further confuses.  It is not clear if the “target nucleic acid” in this next step is the same as the “targeting nucleic acids present in a cell” of the previous step.  Claim 21 introduces even more confusion because it implies that the “primer set compris[es] the barcode sequence.”  In other words, what are these “primer sets,” and are they separate from the barcode oligo on the antibody?  This is critical to distinguishing over prior art because various prior art references teach “primer set compris[es] the barcode sequence” (US 20170268056; US 20170192013; US 20180088112; US 20180208975; separate from the barcode oligos on the antibodies and not barcoded or part of the antibody barcode oligo.
Fifth, the claims are inconsistent with the specification.  The claims seem to encompass the following:

    PNG
    media_image1.png
    493
    797
    media_image1.png
    Greyscale

(AB= antibody; FP1= flanking primer sequence 1; AB BC= Antibody barcode; FP2= flanking primer sequence 2).
Yet, this is never disclosed in the specification.  Rather, only the following:

    PNG
    media_image2.png
    703
    1133
    media_image2.png
    Greyscale

	In an exemplary method according to one embodiment of the disclosure, the antibodies can be conjugated with antibody tags flanked by a PCR handle and a reverse gene specific primer (5' – PCR handle rev - antibody tag - gene specific reverse primer - 3'). The antibody tags will still be composed of a DNA sequence specific to that antibody. In certain embodiments, the corresponding gene specific forward primer (5'-PCR handle fwd - gene specific forward primer - 3') is included in the forward primer mix used in barcoding PCR. This forward mix can be attached to the bead or present in solution. The PCR handle for the forward primer can be altered depending on the chemistry used (see Fig. 1)

(Fig. 1, as explained in Example 1).  Furthermore, the only example provided of the supposed claimed invention utilizes 18S “used to normalize the resulting sequencing data,” never discloses that an antibody was used with the “barcoding primers,” much less which antibody.  Even more, this single example used the following primers:

    PNG
    media_image3.png
    207
    740
    media_image3.png
    Greyscale

The barcoding forward primer was “5-PCR handle fwd - gene specific forward primer-3'” and the reverse primer was “5-PCR handle rev - antibody tag - gene specific reverse primer-3'” (paras. 0086-88).  This single example discloses a single “PCR handle” on each barcoded primer.  This example is also completely different from Figure One, on which it is supposedly based.  For example, Figure One does not include the inner, non-barcoded forward and reverse primers; nor any “PCR handles”; or antibody.  As is clear from comparing the above possible meanings of the claimed primer set and barcode oligos in light of the specification, these are very different embodiments with different prior art applications.
In sum, the Office would be required to speculate as to the metes and bounds of the claimed subject matter in order to apply prior art.
In claim 14, “the RNA” lacks antecedent basis in the claims and renders the claim confusing.
In claim 16, “the affinity agent” lacks antecedent basis in the claims and renders the claim confusing.
In claim 16, “the like” is unclear because it is entirely unclear to what degree and in what characterstic(s) the thing is “like” and bead.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.